department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list set or ert legend amount d amount e credit_union f ira x iray dear this is in response to a request submitted by you and your authorized representative by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted you have maintained ira x and ira y with credit_union f_as custodian ira x contained amount d and ira y contained amount e on april ir you transferred amounts d and e to a money market account with credit_union f with the intent to roll over the funds into an individual_retirement_arrangement you calculated that the 60-day rollover period would end on may a you have been diagnosed with chronic irritable bowel syndrome ibs which an ibs attack is unpredictable causes severe abominable pain nausea and vomiting and can occur without warning and can be of indefinite duration when an attack occurs you cannot work or function normally these attacks have caused you to be hospitalized three times and you have had two major surgeries of your abdomen page on the evening of may you began to experience an ibs attack the pain and nausea continued until may be during this attack you did not have the capacity to go to credit_union f and conduct the business necessary to roll over your iras on june ee you called credit_union f and were toid that due to the memorial day holiday the deadline for rolling over your iras you contacted over the funds was june however the actual date for rolling and were told that you could not redeposit the credit_union f again on june funds because the day period had expired the funds have remained in a money market fund in credit_union f during this time a on june i you contacted a specialist in tax matters whom advised you to seek a waiver of the 60-day rollover period based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amounts d and e because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page partial rollovers sec_408 of the code provides a similar 60-day rollover period for sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 d3 d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_408a of the code and sec_1_408a-1 through 408a-9 of the income_tax regulations provide the rules governing roth iras sec_408a of the code provides that the term quatified rollover_contribution means a rollover_contribution to a roth_ira from another such account or from an individual_retirement_plan but only if such rollover_contribution meets the requirements of sec_408 for purposes of sec_408 there shall be disregarded any qualified_rollover_contribution from an individual_retirement_plan other than a roth_ira to a roth_ira sec_1_408a-1 of the regulations question and answer- c provides that a amount distributed from a roth_ira will not be included in gross_income to the extent it is rolled over to another roth_ira on a tax-free basis under the rules of sec_408 and sec_408a revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that you had intended to roll over amount d and amount e within the 60-day period proscribed by sec_408 3a of the code but that you were misinformed by credit_union f as to when the day period expired the information also shows that you are under a doctors care for a chronic disease which can cause severe pain at indiscriminate times and that furthermore it you had such an attack just as the day rollover period was ending shows that you have attempted to roll over amounts d and e into an ira however such attempt to rollover was outside the requisite 60-day period the information presented indicates that the reason for the failure to comply with the 60-day requirement was the severe ibs attack you had just before the 60-day period expired request for a letter_ruling was submitted shortly after the 60-day period expired and you discovered that you failed to comply with the requirements of sec_408 of the finally this code therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x and amount e from ira y you are granted a period of days from the page issuance of this ruling letter to complete the rollover of amount d and amount e provided all other requirements of sec_408a and sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into and ira will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ieleiaiiehbaiabieieleels reale niehaiaialehd at - _ please address all correspondence to se t ep ra t3 a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours oo hk rances v sloga manager employee plas technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
